Appeal from an award made by the State Industrial Board in favor of claimant of one hundred per cent permanent loss of vision of the right eye. Claimant was employed as a kitchen man by the Hotel New Yorker in the city of New York. On May 3, 1938, while engaged in his regular occupation of washing pots some soap powder was blown into his right eye. There is evidence to sustain a finding that this accident caused a burn and break of the conjunctiva of the eyeball, from which an inflammatory condition resulted and ultimately caused the loss of vision found. The medical testimony on causal relation is very strongly against this finding but, nevertheless, there is competent medical testimony to support it. We are not permitted to weigh such evidence. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Bliss, Heffernan, Schenck and Foster, JJ.